DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed 04/14/2022, with respect to the rejection(s) of claim(s) 1-10 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abt (US 20170231711 A1).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20130081253 A1) and in view of Abt (US 20170231711 A1).
	In regards to claim 1, Smith discloses an endoilluminator for ophthalmic surgery (Abstract), comprising:
a tube comprising an interior compartment between a proximal end and a distal end of the tube, wherein the distal end of the tube is configured to be inserted into an eye (Fig 2 shows the tube [16] having distal and proximal end; see also Par. 0019. Par 0001 discloses the device is for eye surgery); 
and a handpiece coupled to a light source and the proximal end of the tube (Fig 1 shows the hand piece [10] coupled to the tube [16] and a light source [12] (see Par. 0019)), wherein the endoilluminator is configured to filter light transmitted by the light source and emit a component of the transmitted light through the distal end of the tube (Par. 0020 discloses the light source comprises filters and that the optical fiber emits light).
However, Smith does not disclose the filter filtering incident components of light and emitting a polarized light component. However, in the same field of endeavor, Abt discloses an endoilluminator used for ophthalmic surgery (Par. 0003) wherein there is a light-polarizing filter (Par. 0032) for the purpose of reducing glare or reflections. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Smith and Meditec and modified them by having the filter be a light polarizing filter, as taught and suggested by Abt, for the purpose of reducing glare or reflections. 
	In regards to claim 2, the combined teachings of Smith and Abt as applied to claim 1 discloses the endoilluminator of claim 1, wherein the hand piece comprises the light source configured to generate the transmitted light (Par. 0019 of Smith discloses the light source is configured to generate deliverable light). 
	In regards to claim 3, the combined teachings of Smith and Abt as applied to claim 1 discloses the endoilluminator of claim 1, further comprising an optical fiber contained within the interior compartment (Fig 2 of Smith shows the tube [16] having an interior compartment that holds the optical fiber [13]), wherein the optical fiber is configured to: 
receive the light transmitted by the light source (Par. 0019 of Smith discloses the light source is coupled to the optical fiber); 
and emit the polarized component of the transmitted light through a distal end of the optical fiber (Par. 0019 of Smith discloses the light is emitted from the optical fiber). 
	In regards to claim 4, the combined teachings of Smith and Abt as applied to claim 3 discloses the endoilluminator of claim 3, further comprising a filter configured to optically couple a first portion of the optical fiber with a second portion of the optical fiber (Par. 0021 of Smith discloses the coupling of one portion of an optical fiber to another portion) and the use of a light-polarizing filter to couple optical fibers (Par. 0032 of Abt) 
	In regards to claim 5, the combined teachings of Smith and Abt as applied to claim 4 discloses the endoilluminator of claim 4, wherein the light-polarizing filter is configured to: receive, via the first portion of the optical fiber, the light transmitted by the light source; filter the incident component of the transmitted light; and transmit the polarized component of the transmitted light into the second portion of the optical fiber (Par. 0021 of Smith discloses the optical fiber having two portions coupled together with a filter. Also Par. 0021 and Fig 1-2 of Smith disclose the optical fiber be connected to the light source (i.e. receiving light from the light source) which then passes the filter and it emitted out of the optical fiber end). 
	In regards to claim 6, the combined teachings of Smith and Abt as applied to claim 5 discloses the endoilluminator of claim 5, wherein the second portion of the optical fiber comprises a polarization-maintaining optical fiber configured to maintain the polarized component of the transmitted light (Par. 0021 of Smith discloses an optical fiber with a first and second portion, all optical fibers are considered equal therefore this optical fiber would be capable of this claimed function).
	In regards to claim 8, the combined teachings of Smith and Abt as applied to claim 3 discloses the endoilluminator of claim 3, wherein the optical fiber is configured to filter the incident component of the transmitted light (Par. 0031 of Smith)
3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Abt as applied to claim 4 and in view of Khatchaturov (US 20080291460 A1)
	The combined teachings of Smith and Abt as applied to claim 4 discloses the endoilluminator of claim 4, except for wherein the light-polarizing filter comprises an in-line fiber optic polarization filter.
	However, in the same field of endeavor, Khatchaturov discloses the use of in-line fiber optic polarizers used with optical fibers (Par. 0007) for the purpose of effectively polarizing the transmitted light. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Smith and Abt and modified them by having the light polarizing filter comprise an in-line fiber optic polarizer, as taught and suggested by Khatchaturov, for the purpose of effectively polarizing the transmitted light.
4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Abt as applied to claim 8 and in view of Brennan (US 20060126679 A1).
The combined teachings of Smith and Abt as applied to claim 8 discloses the endoilluminator of claim 8, except for wherein the optical fiber comprises regularly spaced air holes disposed about a core of the optical fiber, and wherein the optical fiber comprises an indention along an outer surface of the optical fiber.
However, in the same field of endeavor, Brennan discloses the use of optical fibers with air holes (Par. 0046) for the purpose of creating a fiber cross-section. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Smith and Abt and modified them by having the optical fiber comprise air holes, as taught and suggested by Brennan, for the purpose of creating a fiber cross-section.
5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Abt as applied to claim 3 and in view of Hickingbotham (US 20090030406 A1).
The combined teachings of Smith and Abt as applied to claim 3 discloses the endoilluminator of claim 3, except for it further comprising a chandelier probe coupled to a distal end of the optical fiber, and located at a distal end of the tube.
However, in the same field of endeavor, Hickingbotham discloses an endoilluminator system with an optical fiber that comprises a chandelier probe (Par. 0023) for the purpose of providing either a direct spotlight, such as a conventional fiber optic probe might, or a more diffused illumination. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Smith and Abt and modified them by having the device comprise a chandelier probe, as taught and suggested by Hickingbotham, for the purpose of providing either a direct spotlight, such as a conventional fiber optic probe might, or a more diffused illumination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Alternatively, Claim(s) 1, 3, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abt (US 20170231711 A1).
	In regards to claim 1, Abt discloses an endoilluminator for ophthalmic surgery (Par. 0003), comprising:
a tube comprising an interior compartment between a proximal end and a distal end of the tube, wherein the distal end of the tube is configured to be inserted into an eye (Par. 0030 discloses an instrument with a cannula, i.e. a tube [116], having a proximal and distal end, see Fig 1, configured to be inserted into the eye);
and a handpiece coupled to a light source and the proximal end of the tube (Par. 0030 discloses the instrument 116 can be handheld), wherein the endoilluminator is configured to filter an incident component of light transmitted by the light source and emit a polarized component of the transmitted light through the distal end of the tube (Par. 0032 discloses the use of a polarizing filter inside of the tube). 
	In regards to claim 3, Abt discloses the endoilluminator of claim 1, further comprising an optical fiber contained within the interior compartment (Par. 0030 and Fig 1 show the optical fiber [132] in the interior of the instrument [116]]), wherein the optical fiber is configured to: 
receive the light transmitted by the light source (Fig 1 and Par. 0030 disclose the optical fiber [132] receiving light from the light source [112]); 
In regards to claim 10, Abt discloses the endoilluminator of claim 3, further comprising a chandelier probe coupled to a distal end of the optical fiber, and located at a distal end of the tube (Par. 0030 discloses the medical instrument, i.e. tube [116], can be embodied as a chandelier).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        



/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 July 2022